177 S.W.3d 858 (2005)
STATE of Missouri, Respondent,
v.
Timothy WILLIAMS, Appellant.
No. ED 85822.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2005.
Ellen H. Flottman, Kent Denzel, Gwenda R. Robinson, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Victor J. Melenbrink, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Timothy Williams ("Defendant") appeals from a judgment entered after a jury found him guilty of first degree murder, armed criminal action, and first degree burglary. The trial court sentenced Defendant to life without the possibility of parole and consecutive terms of imprisonment of thirty years and fifteen years, respectively.
*859 Defendant raises three points on appeal. First, Defendant claims the trial court erred and abused its discretion in sustaining the State's objection to defense counsel's offer of proof and excluding the testimony of sisters Michelle Lee ("Michelle") and Tamika Lee ("Tamika"). Second, Defendant argues the trial court abused its discretion in overruling defense counsel's objections to State's Exhibit 2, the recorded telephone conversation between Marlon and Julius. Third, Defendant contends the trial court erred in denying Defendant's motion to suppress identification and in failing to exclude Dennis' in-court identification of Defendant.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).